Order entered November 12, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00704-CR

                             MARK DAVID SMITH, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-11101-Y

                                          ORDER

       The Court REINSTATES the appeal.

       On August 27, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 8, 2013, we received the reporter’s record.

Accordingly, in the interest of expediting the appeal, we VACATE the August 27, 2013 order

requiring findings.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Dan

Wyde and the Dallas County District Attorney’s Office.


                                                    /s/   LANA MYERS
                                                          JUSTICE